Case 1:17-cr-00241-JMS-DML Document 179 Filed 10/15/20 Page 1 of 2 PageID #: 1151




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                       )
                                                  )
                  Plaintiff,                      )
                                                  )
     v.                                           )       Cause No. 1:17-cr-00241-JMS-DML
                                                  )
                                                  )
  ZIAD I. KHADER,                                 )       -01
                                                  )
                  Defendant.                      )


                       NOTICE OF NON-REDACTION OF TRANSCRIPT

          Comes now the United States of America, by counsel, Josh J. Minkler, United States

  Attorney for the Southern District of Indiana, and Cindy J. Cho, Assistant United States

  Attorney, and pursuant to Rule 49.1 of the Federal Rules of Criminal Procedure and Southern

  District of Indiana Rule 80-2, hereby notifies the Court that pursuant to Rule 49.1 of the Federal

  Rules of Criminal Procedure and Southern District of Indiana Rule 80-2, it has reviewed the

  transcript of the Video Motions Hearing as to Ziad I. Khader held on September 22, 2020

  (Docket No. 173).

          The United States hereby notifies this Court that there are no personal identifiers that

  should be redacted prior to the electronic filing of the official transcript.

                                                          Respectfully submitted,

                                                          JOSH J. MINKLER
                                                          United States Attorney

                                                  By:     s/Cindy J. Cho
                                                          Cindy J. Cho
                                                          Assistant United States Attorney
Case 1:17-cr-00241-JMS-DML Document 179 Filed 10/15/20 Page 2 of 2 PageID #: 1152




                                  CERTIFICATE OF SERVICE


          I certify that on October 15, 2020, a copy of the foregoing was filed electronically. Any
  parties appearing in this case may access this filing through the Court’s system.


                                               By:     s/Cindy J. Cho
                                                       Cindy J. Cho
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       Southern District of Indiana
                                                       10 W. Market St., Suite 2100
                                                       Indianapolis, Indiana 46204
                                                       (317) 226-6333
                                                       (317) 226-6125 [Fax]
                                                       cindy.cho@usdoj.gov




                                                   2
